186 F.2d 307
51-1 USTC  P 10,791
Avery CLAFLIN and Philip A. Carroll, as Executors of Irene,DeGuebriant, Deceased, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 88, Docket 21764.
United States Court of Appeals Second Circuit.
Argued Jan. 3, 1951.Decided Jan. 19, 1951.

Shearman & Sterling & Wright and Paul R. Russell, all of New York City (Charles M. Baudinet, New York City, of counsel), for petitioner.
Charles Oliphant, Theron L. Caudle, Washington, D.C., George D. Webster, Washington, D.C., Ellis N. Slack, Sp. Asst. to Atty. Gen., for respondent.
Before L. HAND, Chief Judge, and SWAN and AUGUSTUS N. HAND, Circuit judges.
PER CURIAM.


1
Order reversed and cause remanded for a redetermination of the amount of the tax liability on the authority of Jandorf's Estate v. Commissioner of Internal Revenue, 2 Cir., 171 F.2d 464 and Pennsylvania Company for Banking and Trusts v. United States, 3 Cir., 185 F.2d 125.